Clifford F. Brown, J.,
dissenting. It is my view that the judgments of the Court of Appeals should be reversed and the summary judgment in favor of both defendants be ordered vacated.
While concurring completely with parts one and two of the majority opinion, I find the conclusion which follows both inappropriate and unjust. Clearly, uninsured motorists coverage cannot be denied solely because the insured’s injury or death was intentionally inflicted by the uninsured motorist. It is equally apparent that the perspective which governs determination of whether an occurrence is an accident for purposes of uninsured motorist protection is that of the insured. With that springboard and well reasoned predicate, taken from the majority opinion, one would expect that as night follows day, a final judgment should be entered for plaintiff. A surprise ending precludes that result.
*55This court finds provisions in the insurance contracts of both Nationwide and Central which preclude plaintiff from obtaining benefits under either insurance contract. I find those same provisions, construed liberally in favor of the insured as elementary principles of insurance law require, entitle plaintiff to recover on both policies.
Applying the language of the Nationwide insurance contract, the insured’s death resulted from “an accident arising out of the ownership, maintenance, or use of the uninsured vehicle,” i.e., the rear end collision caused by the uninsured motorist which precipitated the shooting and killing of Kish. Under the family compensation provision, the claim of plaintiff was for “accidental***death suffered while occupying your auto,” and under the “death benefit” provision, the claim fell within the provision “[d]eath* * *must occur as a result of the accident.” Under any or all of these provisions, the death of the insured was covered by Nationwide. This conclusion would logically follow in light of the determination in the majority opinion that the shooting and death of Kish was accidental, and that the claim is not barred solely because the death was intentionally caused by the uninsured motorists.
Plaintiff is entitled to benefits under the Central group accident life insurance policy if decedent was killed either as a driver of his automobile or if he was a pedestrian (outside his vehicle) at the time of the shooting which killed him, because in either alternative the death occurred as a result of “the wrecking of the automobile,” as the policy provides. Any other conclusion constitutes strict construction of the insurance policy in favor of the insurer, a construction which offends elementary principles of insurance contract law.